        Case 2:17-cv-03037-GMN-EJY Document 32 Filed 02/11/20 Page 1 of 1
                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
AMA Multimedia, LLC                                   )
                                                      )
                                      Plaintiff(s),   )
                                                      )
v.                                                    )       Case No.:2:17-cv-03037-GMN-EJY
                                                      )
Maciej Madon                                          )                                        DEFAULT
                                                      )
                                      Defendant(s).   )
                                                      )


         It appearing from the records in the above-entitled action that Summons issued on
the           Amended        Complaint                        May 7, 2019
         (Original, Amended, etc)                                 (Date Complaint was filed)




has been regularly served upon each of the Defendants hereinafter named; and it

appearing from the affidavit of counsel or Plaintiff and the records herein that each of

said Defendants has failed to plead or otherwise defend in said action as required by said

Summons and provided by the Federal Rules of Civil Procedure,

         Now, therefore, on request of counsel for Plaintiff, the DEFAULT, as aforesaid, of

each of the following Defendants               Maciej Madon




in the above-entitled action is hereby entered.

DATED:                                                                   DEBRA K. KEMPI, CLERK


                                                                   By:
      February 11, 2020                                                            Deputy Clerk
